Title: To Thomas Jefferson from Thomas Delaire, 17 November 1789
From: Delaire, Thomas
To: Jefferson, Thomas



Honorable Sir
La Rochelle the 17th. of November 1789

I take the liberty of informing your Excellency that the Ship the Young Mary Capn. Odds, coming from Philadelphia with a Cargo of Tabaco bound to Bordeaux, runned ashore near this Town the 15th. of this month at the tide of the Morning. During the Ebb that followed, that Ship Could have been helped and brought into our harbour if any body had been appointed to take that care, for want of it the evening tide with a hard wind blew her so far ashore, that there is little hope of getting clear of her.
I mention this Circumstance to your Excellency, to make it sensible again the necessity of a Consul or Agent, as the French have in the United States.
Several Ships are expected at Bordeaux and here, with Corn and flower they may arrive in the bad Season and be wanting assistance.
Your Excellency had given me hope of Conferring me the office of Agency. I am ever at your Commands; my chief design is to be of service to people in distress, very often a small assistance may prevent great misfortunes. I am with respect, Your Excellency’s most humble & obedient Servant,

Thomas Delaire

